MEMORANDUM **
Miguel Angel Valdovinos-Zamora appeals from his guilty-plea conviction and 41-month sentence imposed for being found in the United States after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
*622Valdovinos-Zamora contends the district court failed to comply with Federal Rule of Criminal Procedure 32(h), and did not properly consider or explain its reasons for imposing a sentence below the advisory Guidelines range. We conclude there was no plain error, because appellant’s sentencing challenge was subject to the “full adversary testing” contemplated by Rule 32(h), and the district court adequately considered the factors enumerated in 18 U.S.C. § 3553(a) at the sentencing hearing. See United States v. Evans-Martinez, 448 F.3d 1163, 1167 (9th Cir.2006). Moreover, given the record, we cannot say the sentence was unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.